PER CURIAM.
The defendant was charged in six two-count informations with forgery and uttering a forged instrument. Defendant pleaded not guilty and waived jury trial. He was found guilty on both counts of the six informations and sentenced to five years in the state penitentiary on each count; the sentences to run concurrently.
Defendant contends on appeal that the state failed to establish a prima facie case as to either of the charges. Defendant’s contention has merit insofar as it relates to the charge of forgery.
It is our opinion that the evidence in the record is clearly insufficient to support a conviction of forgery. Therefore, the forgery conviction must be reversed.
We have also carefully reviewed the record as it relates to the law and the evidence in support of the charge of uttering a forged instrument. No reversible error appearing, the judgment and sentence is affirmed.
Reversed as to the forgery conviction and affirmed as to the judgment and sentence on the conviction of uttering a forged instrument.